20-50805-rbk Doc#78 Filed 09/03/20 Entered 09/03/20 23:28:41 Main Document Pg 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

         IN RE:                                          §      CHAPTER 11
                                                         §
         KRISJENN RANCH, LLC, et al                      §      CASE NO. 20-50805-rbk
                                                         §
                                                         §
                   DEBTOR                                §      (Jointly Administered)

                      JOINT APPLICATION TO EMPLOY ACCOUNTANT
                            DOUGLAS G. DEFFENBAUGH, C.P.A.

  ******************************************************************************

  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21) DAYS
  FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE
  GRANTED WITHOUT A HEARING BEING HELD. A TIMELY FILED RESPONSE IS
  NECESSARY FOR A HEARING TO BE HELD.

  ******************************************************************************


  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, and KrisJenn Ranch,

  LLC, Series Pipeline Row ("Debtors") respectfully makes this Joint application (“Application”) to

  employ DOUGLAS G. DEFFENBAUGH, C.P.A. (“ACCOUNTANT”) as accountant,

  representing as follows:


         1.        On April 27, 2020, Debtors filed a petition under Chapter 11 of the Title 11, United

  States Code.

         2.        Debtors have continued possession and management of their property as Debtors-

  in-Possession.

         3.        The Debtors had employed Jerry Miers as accountant; however, Miers sold his

  practice to Accountant. Therefore, Debtors wish to employ Accountant as their new accountant.
20-50805-rbk Doc#78 Filed 09/03/20 Entered 09/03/20 23:28:41 Main Document Pg 2 of 5




         4.      In connection with the performance of its duties and obligations as Debtors-in-

  Possession, the Debtors request authority to employ ACCOUNTANT as their accountant to assist

  Debtors with preparing financial statements and account entry adjustments, conduct Debtors’

  bookkeeping, prepare quarterly tax returns, and prepare tax returns at the rates set forth in Exhibit

  “A” (“Deffenbaugh Engagement Letter”).


         5.      Debtors have selected this accountant because of their experience and knowledge

  in matters of this character and the Debtors believes this accountant is well qualified to represent

  the Debtors, as debtors in possession, in this case. Furthermore, it is necessary for the Debtors, as

  debtors in possession, to employ ACCOUNTANT for such professional services.


         6.      In compliance with 11 U.S.C. §329 and Rule 2014, DOUGLAS G.

  DEFFENBAUGH has attached a declaration as Exhibit "B" detailing the connections with the

  Debtors or any party-in-interest. To the extent Exhibit “B” discloses any connection, the Debtors

  believe it is not sufficient to prohibit employment as counsel.


                                   Statement of Disinterestedness


         7.      Based on the declaration of DOUGLAS G. DEFFENBAUGH attached as Exhibit

  “B” (“Declaration of Proposed Accountant”), the Debtors believe ACCOUNTANT is a

  “disinterested person” as that term is defined by 11 U.S.C. § 101(14). Other than set forth in this

  Jointly Administered Debtor’s Application to Employ, ACCOUNTANT has no connections with

  the debtors, creditors, any other party- in-interest, respective attorneys and accountants, the United

  States Trustee, or any person employed in the office of the United States Trustee, and has no

  interest adverse to the Estate that would disqualify ACCOUNTANT from employment.
20-50805-rbk Doc#78 Filed 09/03/20 Entered 09/03/20 23:28:41 Main Document Pg 3 of 5




                                               Employment


          8.      Debtors have transferred all files to Mr. Douglas G. Deffenbaugh.


      WHEREFORE, the Debtors hereby request that they be authorized to employ DOUGLAS G.

  DEFFENBAUGH, C.P.A. on at the rates set forth on Exhibit “A” and that the Debtors have such

  other and further relief as is just.


  Dated: September 3, 2020



                                         Respectfully Submitted,

                                         MULLER SMEBERG, PLLC

                                         By:     /s/ Ronald J. Smeberg                       .
                                                 RONALD J. SMEBERG
                                                 State Bar No. 24033967
                                                 MULLER SMEBERG, PLLC
                                                 111 W. Sunset
                                                 San Antonio, Texas 78209
                                                 210-664-5000 (Tel)
                                                 210-598-7357 (Fax)
                                                 ron@smeberg.com
                                                 ATTORNEY FOR DEBTOR




                                     CERTIFICATE OF SERVICE

          I hereby certify that on September 3, 2020, true and correct copies of the foregoing motion
  will be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage
  prepaid, on, all parties listed on the attached Service List.
                                                 /s/ Ronald J. Smeberg

                                                 RONALD J. SMEBERG
20-50805-rbk Doc#78 Filed 09/03/20 Entered 09/03/20 23:28:41 Main Document Pg 4 of 5




                                     SERVICE LIST



  DEBTOR                       101 West Main Street           Dallas, Texas 75243
                               Nacogdoches, Texas 75961
  KrissJenn Ranch, LLC                                        Craig Crockett
  410 Spyglass Rd              Rusk County                    CRAIG M. CROCKETT, PC
  McQueeney, TX 78123-3418     202 N Main St,                 5201 Camp Bowie Blvd. #200
                               Henderson, Texas 75652         Fort Worth, Texas 76107
  GOVERNMENT ENTITIES
                               Shelby County, Tax Collector   Christopher S. Johns
  Office of the UST            200 St. Augustine St.          JOHNS &COUNSEL PLLC
  615 E Houston, Room 533      Center, Texas 75935            14101 Highway 290 West,
  PO Box 1539                                                 ste 400A
  San Antonio, TX 78295-1539                                  Austin, Texas 78737
                               Tenaha ISD Tax
  U.S. Attorney                Assessor-Collector             Timothy Cleveland
  Attn: Bkcy Division          138 College St                 CLEVELAND|TERRAZAS
  601 NW Loop 410, Suite 600   Tenaha, TX 75974-5612          PLLC
  San Antonio, Texas 78216                                    4611 Bee Cave Road, ste 306B
                               Uvalde Tax Assessor            Austin, Texas 78746
  Internal Revenue Services    Courthouse Plaza, Box 8
  Special Procedures Branch    Uvalde, Texas 78801            Andrew R. Seger
  300 E. 8th St.                                              KEY TERRELL & SEGER
  STOP 5026 AUS                NOTICE PARTIES                 4825 50th Street, ste A
  Austin, TX 78701                                            Lubbock, Texas 79414
                               METTAUER LAW FIRM
  Texas Comptroller of         c/o April Prince               SECURED CREDITORS
  Public Account               403 Nacogdoches St Ste 1
  Attn: Bankruptcy             Center, TX 75935-3810          McLeod Oil, LLC
  P.O. Box 149359                                             c/o John W. McLeod, Jr.
  Austin, TX 78714-9359        Albert, Neely & Kuhlmann       700 N Wildwood Dr
                               1600 Oil & Gas Building        Irving, TX 75061-8832
  Angelina County              309 W 7th St
  Tax Assessor                 Fort Worth, TX 76102-6900      UNSECURED CREDITORS
  606 E Lufkin Ave,
  Lufkin, Texas 75901          Laura L. Worsham       Bigfoot Energy Services
                               JONES, ALLEN & FUQUAY, 312 W Sabine St
  Nacogdoches County Tax       LLP                    Carthage, TX 75633-2519
  Assessor Collector           8828 Greenville Ave.
20-50805-rbk Doc#78 Filed 09/03/20 Entered 09/03/20 23:28:41 Main Document Pg 5 of 5




  C&W Fuels, Inc.                  PO Box 175
  Po Box 40                        Fulshear, TX 77441-0175
  Hondo, TX 78861-0040
                                   DMA Properties, Inc.
  Davis, Cedillo & Mendoza         896 Walnut Street at
  755 E Mulberry Ave Ste 500       US 123 BYP
  San Antonio, TX 78212-3135       Seneca, SC 29678

  Granstaff Gaedke & Edgmon
  5535 Fredericksburg Rd Ste 110
  San Antonio, TX 78229-3553

  Hopper's Soft Water Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-3418

  Medina Electric
  2308 18th St.
  Po Box 370
  Hondo, TX 78861-0370

  Medina's Pest Control
  1490 S Homestead Rd
  Uvalde, TX 78801-7625

  Texas Farm Store
  236 E Nopal St
  Uvalde, TX 78801-5317

  Uvalco Supply
  2521 E Main St
  Uvalde, TX 78801-4940

  Longbranch Energy
  c/o DUKE BANISTER
  RICHMOND


                                                 5
